COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Clements
Argued at Alexandria, Virginia


AL-KHALIQ MAYWEATHER, A/K/A
 KEITH MAYWEATHER
                                         MEMORANDUM OPINION * BY
v.   Record No. 0342-00-2             JUDGE JERE M. H. WILLIS, JR.
                                              MARCH 20, 2001
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF LANCASTER COUNTY
                  Joseph E. Spruill, Jr., Judge

          Charles J. McKerns, Jr. (McKerns & McKerns,
          on brief), for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his conviction of three counts of

transporting one or more ounces of cocaine into the Commonwealth

with the intent to distribute, in violation of Code

§ 18.2-248.01, Al-Khaliq Mayweather contends that the trial

court erred (1) in admitting a photograph of him into evidence,

(2) in admitting evidence of cocaine and a firearm, and (3) in

denying his motion to strike because the evidence was

insufficient to support his convictions.   For the following

reasons, we reverse the judgment of the trial court.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                            I.   BACKGROUND

        In the summer of 1998, Lieutenant Ashby Allen, Jr., Chief

Investigator for the Lancaster County Sheriff's Department, and

Investigator Joan Webb began investigating Mayweather's

involvement in the "Jersey Boys" drug distribution ring.    The

"Jersey Boys" were suspected of trafficking in crack cocaine and

distributing it in Lancaster County.     Pursuant to this

investigation, Mayweather was arrested and charged with five

counts of transporting one or more ounces of cocaine into the

Commonwealth with the intent to distribute in violation of Code

§ 18.2-248.01.    Each count related to a different month, May,

June, July, August, and September, 1998.

        At trial, Faith Parker testified that the "Jersey Boys" --

Mayweather, Daniel Ford, Andre Noel, and Delvin Thornton --

stayed in her apartment for several months during the summer of

1998.    She testified that she knew the men distributed cocaine

from her apartment and that Ford and Mayweather were the

"ringleaders."    She stated that the men would store the cocaine

in an attic outside her apartment and, when a buyer would call,

Ford and Mayweather would use a razor blade or box cutter to cut

the cocaine into smaller pieces for sale.     She identified a

pager, razor blade box, and a digital scale as having been used

by Mayweather.    Parker testified that, when the men would run

out of cocaine, they would travel to New Jersey to "re-up."      She

stated that, in the beginning, the men would "re-up" about once

                                 - 2 -
a month, but when business increased, they began making the trip

every two weeks.    Parker testified that she knew the substance

being distributed was cocaine because she had "seen cocaine

before" and the men referred to it as "cookies," which she knew

was a slang term for cocaine.

        Parker testified that in June of 1998, she accompanied the

"Jersey Boys" to Newark, New Jersey, to pick up cocaine.    She

said that the men dropped her off in Newark and proceeded to New

York.    When they returned to Newark, they had cocaine, which she

called "cookies."    She described these "cookies" as "[r]ound and

about the size of a small personal pan pizza."    She said that on

this trip, the men brought back "four" such "cookies," which

they put in a bag with pepper to conceal the smell and hid it in

a television set to transport back to Virginia.    She was shown a

demonstrative model, made of dental stone by Lieutenant Allen,

and she testified that it was the same size, color, and weight

as the "cookies" she saw on the trip.

        Parker further testified that in July of 1998, she went

with Mayweather and the others to the bus station in Richmond,

Virginia, to meet a girl who was transporting drugs from New

Jersey.    Parker stated that she met the girl in the bus station

bathroom, placed the cocaine in her pocket and carried it to the

car where Mayweather, Ford and Noel were waiting.    She described

the package as "pretty heavy" and estimated that it contained



                                 - 3 -
three or four crumbled "cookies" that were of the same weight as

the demonstrative model she was shown earlier.

        Parker testified that after she had a baby on July 26,

1998, the "Jersey Boys" got their own house on Mary Ball Road.

She said she would go over every other week to cook dinner for

them.    She said she never saw drugs on those premises, but the

phone and pagers were "still ringing off the hook," and the men

talked about having cocaine.

        Parker testified that in September of 1998, she accompanied

the "Jersey Boys" on another trip to New Jersey.    On this

occasion, she went with the men from New Jersey to New York,

where they purchased five "cookies" and a "whitish" colored

brick that they referred to as "raw."    She testified that they

paid approximately $8,000 for those "cookies," which were of the

same size and weight as the demonstrative model shown to her

earlier.    She admitted that after the cocaine was packaged in

her baby bag, she boarded a bus with it and brought it to

Virginia to her house, where she hid it outside under her air

conditioning vent.    The next day, her landlord, Francis Norris,

found and destroyed it.

        Francis Norris testified that he rented a house to Parker

in the summer of 1998.    He testified that, while cutting the

grass at the house, he discovered cocaine hidden beneath a board

near the house.    He said that he destroyed the cocaine and

evicted Parker.    She told him that the cocaine belonged to

                                 - 4 -
Daniel Ford and that she was afraid of Ford and his associates.

Norris testified that he telephoned Ford and asked whether the

cocaine was his.   Ford initially denied the cocaine belonged to

him, but when Norris told him he had destroyed it, Ford said

that it was "part of his job" and demanded payment for its

value.   Norris told the sheriff of his discovery.

     Investigator Webb testified that on October 9, 1998, the

police obtained an arrest warrant for Noel, one of the "Jersey

Boys," on a failure to appear charge.   They proceeded to the

residence on Mary Ball Road to serve the warrant and searched

the premises in the process.   Mayweather was not present.   The

investigators recovered crack cocaine from an abandoned

refrigerator in a shed on the property, on the stairway leading

to the attic in the house, on the top kitchen shelf, and over

the doorway to the shed.   Investigator Webb estimated that the

value of the cocaine seized totaled approximately $800.   The

officers also found a single-edge razor blade with off-white

residue on it on top of the kitchen refrigerator, a box of

approximately two hundred miniature Ziploc bags, an open package

of single-edge razor blades (but no razor), and pagers.   Under

the floor vent in the dining room, they found a small digital

scale and a semi-automatic handgun.

     In a separate proceeding, Mayweather was tried for

possession of the firearm and drugs located during the search

and was acquitted.

                               - 5 -
     Investigator Webb testified that, on the day Mayweather was

arrested, he had on his person a learner's driving permit, which

he had gotten the day before at the local DMV, his social

security card, and a GTE telephone bill.   The telephone bill

displayed Mayweather's name and the telephone number of the

house on Mary Ball Road.   The bill reflected numerous calls to

New Jersey.

     Lieutenant Allen testified that, based upon Parker's

description of the "cookies," he created a model of a "cookie"

from dental stone, a substance used by the police to make

castings of footprints and tool marks.    This was the

demonstrative model shown to Parker while she was testifying.

Lieutenant Allen testified that he weighed the model, and

determined its weight to be 5.3 ounces.

     At the conclusion of the evidence, Mayweather moved to

strike on the ground that the Commonwealth had failed to prove

that the substance being transported was cocaine.   As to the May

and August charges, Mayweather's counsel argued further, "I

think you have to resort to speculation to say that anything was

transported during that period of time."   The trial court denied

the motion, and the jury found Mayweather guilty of the July,

August, and September charges, but not guilty on the May and

June charges.




                               - 6 -
                           II.   MUG SHOTS

     At trial, Parker was asked to identify photographs of the

"Jersey Boys."   Mayweather objected to the admission of his

photograph into evidence on the ground that it was a "mug shot,"

and he was therefore prejudiced by its introduction.    The

photograph was unquestionably a "mug shot."

     In Johnson v. Commonwealth, 2 Va. App. 447, 345 S.E.2d 303

(1986), we adopted a three-part test to determine the

admissibility of "mug shots."    To be admissible, each of the

following three conditions must be met:

          (1) The Government must have a demonstrable
          need to introduce the photographs;

          (2) The photographs themselves, if shown to
          the jury, must not imply that the defendant
          has a prior criminal record; and

          (3) The manner of introduction at trial must
          be such that it does not draw particular
          attention to the source or implications of
          the photographs.

Id. at 454, 345 S.E.2d at 307.

     The Commonwealth had no demonstrable need to introduce the

"mug shot" photograph of Mayweather.     His identity was

unquestioned.    The prejudice resulting from the photograph's

introduction outweighed any slight probative value.    Therefore,

we conclude that the admission of the photograph was reversible

error.




                                 - 7 -
            III.    ADMISSIBILITY OF COCAINE AND FIREARM

     "The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be

disturbed on appeal in the absence of an abuse of discretion."

Blain v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842

(1988) (citation omitted).     "'[E]vidence is relevant if it tends

to establish the proposition for which it is offered.'"

Evans-Smith v. Commonwealth, 5 Va. App. 188, 196, 361 S.E.2d
436, 441 (1987) (citation omitted).       "'Upon finding that certain

evidence is relevant, the trial court is then required to employ

a balancing test to determine whether the prejudicial effect of

the evidence sought to be admitted is greater than its probative

value.'"   Braxton v. Commonwealth, 26 Va. App. 176, 186, 493
S.E.2d 688, 692 (1997) (citations omitted).        On appeal, a trial

court's ruling that the probative value outweighs any incidental

prejudice will be reversed only on a clear showing of an abuse

of discretion.     See Ferrell v. Commonwealth, 11 Va. App. 380,

390, 399 S.E.2d 614, 620 (1990).

                        A.   EVIDENCE OF COCAINE

     Mayweather contends that the trial court erroneously

admitted into evidence cocaine for which he had previously been

found not guilty of possessing.     We disagree.

     We have held that,

           [w]here a course of criminal conduct is
           continuous and interwoven, consisting of a
           series of related crimes, the perpetrator

                                  - 8 -
            has no right to have the evidence
            "sanitized" so as to deny the jury knowledge
            of all but the immediate crime for which he
            is on trial. The fact-finder is entitled to
            all of the relevant and connected facts,
            including those which followed the
            commission of the crime on trial, as well as
            those which preceded it; even though they
            may show the defendant guilty of other
            offenses. Evidence of such connected
            criminal conduct is often relevant to show
            motive, method, and intent.

Scott v. Commonwealth, 228 Va. 519, 526-27, 323 S.E.2d 572, 577

(1984) (citations omitted).

     Here, the fact that cocaine was found at the house where

Mayweather was living was relevant to the issue of Mayweather's

motive, method, and intent in transporting cocaine into the

Commonwealth.   The Commonwealth produced direct evidence that

linked Mayweather to the residence where the cocaine was

discovered and circumstantial evidence permitted the inference

that Mayweather was involved in a continuous and interwoven

course of criminal conduct.    Production of the cocaine

corroborated Parker's testimony and was probative of the charges

on trial.   The trial court did not abuse its discretion in

admitting the cocaine into evidence.

                      B.   EVIDENCE OF A FIREARM

     Mayweather also contends that the trial court erroneously

admitted into evidence a firearm for which he had previously

been acquitted of possessing.    We agree.




                                 - 9 -
     The firearm, which was found in Mayweather's residence

along with the cocaine and other drug paraphernalia, was

irrelevant to the charges of transporting cocaine into the

Commonwealth.   It did not corroborate Parker's testimony.

Parker did not mention the use of a firearm.    Its introduction

into evidence prejudiced Mayweather.    The trial court erred in

admitting the firearm into evidence.

                 IV.   SUFFICIENCY OF THE EVIDENCE

     When the sufficiency of the evidence is challenged on

appeal, "we review the evidence in the light most favorable to

the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom."     Archer v. Commonwealth, 26 Va.

App. 1, 11, 492 S.E.2d 826, 831 (1997) (citation omitted).

     In challenging the sufficiency of the evidence to support

his convictions, Mayweather argues that the Commonwealth failed

to prove that the substance transported in July, August, and

September was in fact cocaine.    With regard to the August

charge, he also argues that the Commonwealth did not prove he

was a criminal agent or that the substance transported weighed

more than one ounce.   We find that the evidence was sufficient

to prove that the substance transported in July and September

was in fact cocaine and that the evidence was insufficient to

support the August charge.




                               - 10 -
                 A.    JULY AND SEPTEMBER CHARGES

     Mayweather first contends that the Commonwealth failed to

prove the substance transported in July, August, and September

was in fact cocaine.   We disagree.

     The Commonwealth never gained possession of the substances

transported in July, August, or September, and therefore was

unable to conduct laboratory analysis of those substances.   The

only evidence establishing the nature of the substances was the

following testimony of Parker:

     [Commonwealth's attorney]:

          Q.   Did you see drugs?

          A.   Yes.

          Q.   What kind of drugs?

          A.   Cocaine.

               [Defense attorney]: Judge, I'm going to object
               to that as a conclusion.

     [Commonwealth's attorney]:

          Q.   Why did you think it was cocaine?

          A.   Because I've seen cocaine before.

          Q.   What did they call it?

          A.   Cookies.

          Q.   What did that mean to you?

          A.   It's a slang term for cocaine.

     When a party raises an objection, it is his responsibility

to obtain a ruling from the trial court.    If the party fails to

do this, "there is no ruling for us to review on appeal."

                               - 11 -
Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 489

(1998).   See Taylor v. Commonwealth, 208 Va. 316, 324, 157
S.E.2d 185, 191 (1967) (finding that the defendant's objection

was not preserved for appeal where he did not obtain a ruling

from the court).   Because the trial court never ruled on

Mayweather's objection to Parker's characterization of the

substance as cocaine, there is no ruling for us to review.

After the objection, the Commonwealth laid a foundation for

Parker to testify that the substance was cocaine.   Mayweather

did not thereafter object.

     "The nature of the illegal substance transferred need not

be proved by direct evidence but can be demonstrated by

circumstantial evidence."    Hill v. Commonwealth, 8 Va. App. 60,

63, 379 S.E.2d 134, 136 (1989) (en banc) (citations omitted).

The circumstantial evidence that may be considered includes:

           "[E]vidence of the physical appearance of
           the substance involved in the transaction,
           evidence that the substance produced the
           expected effects when sampled by someone
           familiar with the illicit drug, evidence
           that the substance was used in the same
           manner as the illicit drug, testimony that a
           high price was paid in cash for the
           substance, evidence that the transactions
           involving the substance were carried on with
           secrecy or deviousness, and evidence that
           the substance was called by the name of the
           illegal narcotic by the defendant or others
           in his presence."

Id. (quoting United States v. Dolan, 544 F.2d 1219, 1221 (4th

Cir. 1976)).


                               - 12 -
     Parker testified that she recognized the substance as

cocaine, because she had seen cocaine before.      She testified

that the "Jersey Boys," including Mayweather, called the cocaine

by the slang term "cookies," which means "cocaine."         She

testified to specific incidents in July and September when the

"Jersey Boys," including Mayweather, carried on their operation

with secrecy and deviousness.    She testified that the "Jersey

Boys," including Mayweather, paid a high price in cash for the

substance in September, when she accompanied them to New Jersey

and New York.    All of this direct and circumstantial evidence

was sufficient to prove that the "Jersey Boys," including

Mayweather, transported cocaine into the Commonwealth in July

and September.

                          B.   AUGUST CHARGE

     The only evidence tending to prove Mayweather guilty of the

August charge was the testimony of Parker that the "Jersey Boys"

went to New Jersey to restock their cocaine supply at least once

a month between May and September of 1998.      She further

testified that, as business increased, they went more

frequently, as often as every two weeks.       She recited no

specific instance when she accompanied the men or saw the men

transport cocaine into the Commonwealth during the month of

August.   This testimony was insufficient to establish

Mayweather's guilt on the August charge.       Therefore,

Mayweather's conviction for transporting cocaine into the

                                - 13 -
Commonwealth between August 1 and August 31, 1998, will be

reversed.   We need not address whether the substance alleged to

have been transported during August weighed in excess of one

ounce.

     We reverse and remand Mayweather's convictions relating to

July and September for retrial in accordance with this opinion,

if the Commonwealth be so advised.     We reverse and order

dismissed Mayweather's August conviction.

                               Reversed and remanded in part,
                               reversed and dismissed in part.




                              - 14 -